 

Exhibit 10.3

LENCO MOBILE INC.
2012 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

Lenco Mobile Inc. (the "Company") hereby grants to you a Restricted Stock Unit
Award (the "Award"). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the "Award Notice") and in the
Restricted Stock Unit Award Agreement and the Lenco Mobile Inc. 2012 Incentive
Plan (the "Plan"), which are incorporated into the Award Notice in their
entirety.



Participant:   Grant Date:   Number of Restricted Stock Units:   Vesting
Schedule:  

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Unit Award Agreement and the
Plan. You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Unit Award Agreement and the Plan set forth the entire
understanding between you and the Company regarding the Award and supersede all
prior oral and written agreements on the subject.

LENCO MOBILE INC.

__________________________________
By: ____________________________
Title: ____________________________

PARTICIPANT



[Name]

 

    Attachments:
1. Restricted Stock Unit Award Agreement

 

 



 

 

LENCO MOBILE INC.

2012 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice") and
this Restricted Stock Unit Award Agreement (this "Agreement"), Lenco Mobile Inc.
(the "Company") has granted you a Restricted Stock Unit Award (the "Award")
under its 2012 Incentive Plan (the "Plan") for the number of Restricted Stock
Units indicated in your Award Notice. Capitalized terms not explicitly defined
in this Agreement but defined in the Plan have the same definitions as in the
Plan.

The details of the Award are as follows:

1.Vesting

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the "Vesting Schedule"). One share of the Company's
Common Stock will be issuable for each Restricted Stock Unit that vests.
Restricted Stock Units that have vested and are no longer subject to forfeiture
according to the Vesting Schedule are referred to herein as "Vested Units."
Restricted Stock Units that have not vested and remain subject to forfeiture
under the Vesting Schedule are referred to herein as "Unvested Units." The
Unvested Units will vest (and to the extent so vested cease to be Unvested Units
remaining subject to forfeiture) in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the "Units").
As soon as practicable after Unvested Units become Vested Units, but in no event
later than forty-five days after vesting, the Company will settle the Vested
Units by issuing to you one share of the Company's Common Stock for each Vested
Unit.

2.Termination of Service

Unless the Committee determines otherwise prior to your Termination of Service,
all Unvested Units will immediately be forfeited to the Company upon your
Termination of Service without payment of any consideration to you.

3.Consideration for Award

The Company acknowledges your payment of full consideration for the Award in the
form of services previously rendered and/or services to be rendered hereafter to
the Company (in either case, in an amount equal to no less than the aggregate
par value of the shares of the subject to the Award).

4.Securities Law Compliance

4.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (b) have had the opportunity to ask questions and
receive answers concerning the information received about the Award and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.



 

4.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company's Common Stock that you receive pursuant to
settlement of this Award (the "Shares") unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration.

4.3 You confirm that you have been advised, prior to your receipt of the Award,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act.

4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

5.Transfer Restrictions

Any sale, transfer, assignment, pledge, encumbrance, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Units will be strictly prohibited and void.

6.No Rights as Shareholder

You will not have voting or other rights as a shareholder of the Company with
respect to the Units.

7.Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares issued thereunder may be complicated. These
tax consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing this Agreement, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.

-2-

 

8.Book Entry Registration of Shares

The Company may issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company's transfer agent and in
the book entry system.

9.Tax Withholding

You agree to make arrangements satisfactory to the Company for the payment of
any federal, state, local or foreign withholding tax obligations in connection
with this Award (e.g., at vesting and/or upon receipt of the Shares) and you
acknowledge that the Company may refuse to issue any Shares to you until you
satisfy such withholding tax obligations. You may satisfy such withholding
obligation by any of the following means or a combination thereof: (a) tendering
a cash payment to the Company, (b) having the Company withhold an amount from
any cash amount otherwise due or become due from the Company to you, (c) having
the Company withhold a number of shares of the Company's Common Stock that would
otherwise become issuable under the Award (up to the employer's minimum tax
withholding rate) or (d) surrendering to the Company already owned shares of the
Company's Common Stock (up to the employer's minimum required tax withholding
rate). Notwithstanding the previous sentence, you acknowledge and agree that the
Company and any Related Company have the right to deduct from payments of any
kind otherwise due to you any federal, state or local taxes of any kind required
by law to be withheld with respect the Award.

10.General Provisions

10.1 Assignment. The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company's Board of Directors, including, but not limited to, one
or more of the Company's shareholders.

10.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

10.3 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.

10.4 Agreement Is Entire Contract. This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede all prior oral or written agreements on the
subject. This Agreement is made pursuant to the provisions of the Plan and will
in all respects be construed in conformity with the express terms and provisions
of the Plan.

-3-

 

10.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

10.6 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.

10.7 Section 409A Compliance. Payments made pursuant to this Agreement and the
Plan are intended to qualify for an exception from or comply with Section 409A
of the Code. Notwithstanding any other provision in this Agreement and the Plan
to the contrary, the Company, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement and/or the Plan so that the Award
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representations that the Award
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Award.

10.8 Counterparts. This Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

10.9 Governing Law. To the extent not otherwise governed by the laws of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Washington without giving effect
to principles of conflicts of law.

 

 

 

 

 

 

 

 

 

 

-4-

 

